DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutton et al (US PGPUB 2017/0041249).
Regarding claim 1, Figures 10-12 of Hutton disclose an apparatus comprising:
a first programmable routing network comprising a plurality of bi-directional gates, the first programmable routing network encompassing one or more first regions of an interconnect substrate [claim 1]
a second programmable routing network comprising a plurality of uni-directional gates, the second programmable routing network encompassing one or more second regions of the interconnect substrate [claim 5]
Hutton does not explicitly disclose wherein the first programmable routing network and the second programmable routing network share a set of input ports and output ports.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hutton by using a shared set of input ports and output ports as a matter of simple design-choice, since it was well-known in the art to share I/O ports to reduce size/complexity of a circuit and to use input and output ports for gates, as implied by Hutton [paragraph 71], and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 2, Hutton, as applied to claim 1, does not explicitly disclose wherein the second regions of the interconnect substrate are distributed among the first regions of the interconnect substrate in a regularly repeating pattern.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hutton, as applied to claim 1, by distributing in a regularly repeating pattern as a matter of simple design-choice, since it was well-known in the art to use a regularly repeating pattern for distribution and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 3, Hutton, as applied to claim 1, does not explicitly disclose wherein the first regions of the interconnect substrate and the second regions of the interconnect substrate are arranged in a grid having columns and rows.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hutton, as applied to claim 1, by arranging the regions in a grid as a matter of simple design-choice, since it was well-known in the art to arrange regions in a grid on an interconnect substrate and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 4, Hutton, as applied to claim 3, discloses wherein the grid comprises one or more tiles having a plurality of rows that include a plurality of first regions of the interconnect substrates and at least one second region of the interconnect substrate [see rejection of claim 3].

Regarding claim 5, Hutton, as applied to claim 4, discloses wherein the tiles have four rows; and wherein one or more of the rows includes three first regions of the interconnect substrate and one second region of the interconnect substrate [see rejection of claim 4].

Regarding claim 6, Hutton, as applied to claim 1, does not explicitly disclose wherein the second regions of the interconnect substrate are operable to route in at least four different directions.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hutton, as applied to claim 1, by routing in at least four directions as a matter of simple design-choice, since it was well-known in the art to route regions of a interconnect substrate in at least four directions, as implied by Hutton [Figures 10-12], and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 7, Hutton, as applied to claim 1, does not explicitly disclose wherein a first part of the second regions are operable to route in a first direction; wherein a second part of the second regions are operable to route in a second direction; wherein a third part of the second regions are operable to route in a third direction; and wherein a fourth part of the second regions are operable to route in a fourth direction.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hutton, as applied to claim 1, by routing in four directions as a matter of simple design-choice, since it was well-known in the art to route regions of a interconnect substrate in four directions, as implied by Hutton [Figures 10-12], and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 16, Figures 10-12 of Hutton disclose a system comprising a power source and a component coupled to the power source, the component including:
a first programmable routing network comprising a plurality of bi-directional gates, the first programmable routing network encompassing one or more first regions of an interconnect substrate [claim 1]
a second programmable routing network comprising a plurality of uni-directional gates, the second programmable routing network encompassing one or more second regions of the interconnect substrate [claim 5]
Hutton does not explicitly disclose wherein the first programmable routing network and the second programmable routing network share a set of input ports and output ports.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hutton by using a shared set of input ports and output ports as a matter of simple design-choice, since it was well-known in the art to share I/O ports to reduce size/complexity of a circuit and to use input and output ports for gates, as implied by Hutton [paragraph 71], and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 17, Hutton, as applied to claim 16, does not explicitly disclose wherein the first regions of the interconnect substrate and the second regions of the interconnect substrate are formed in a grid having columns and rows.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hutton, as applied to claim 16, by arranging the regions in a grid as a matter of simple design-choice, since it was well-known in the art to arrange regions in a grid on an interconnect substrate in different patterns and configurations and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 18, Hutton, as applied to claim 17, discloses wherein the grid comprises one or more tiles having four rows that include three first regions of the interconnect substrate and one second region of the interconnect substrate [see rejection of claim 17].

Regarding claim 19, Hutton, as applied to claim 16, does not explicitly disclose wherein the second regions of the interconnect substrate are surrounded by the first regions of the interconnect substrate, and are distributed among the first regions of the interconnect substrate in a regularly repeating pattern.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hutton, as applied to claim 16, by distributing in a regularly repeating pattern as a matter of simple design-choice, since it was well-known in the art to use a regularly repeating pattern for distribution and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 20, Hutton, as applied to claim 16, does not explicitly disclose wherein the second regions of the interconnect substrate are operable to route in at least four different directions.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hutton, as applied to claim 16, by routing in at least four directions as a matter of simple design-choice, since it was well-known in the art to route regions of a interconnect substrate in at least four directions, as implied by Hutton [Figures 10-12], and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 21, Figures 10-12 of Hutton disclose a method comprising:
forming a first programmable routing network in one or more first regions of an interconnect substrate, the first programmable routing network comprising a plurality of bi-directional gates [claim 1]
forming a second programmable routing network in one or more second regions of an interconnect substrate, the second programmable routing network comprising a plurality of uni-directional gates [claim 5]
Hutton does not explicitly disclose wherein the first programmable routing network and the second programmable routing network share a set of input ports and output ports.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hutton by using a shared set of input ports and output ports as a matter of simple design-choice, since it was well-known in the art to share I/O ports to reduce size/complexity of a circuit and to use input and output ports for gates, as implied by Hutton [paragraph 71], and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 22, Hutton, as applied to claim 21, does not explicitly disclose wherein the first regions of the interconnect substrate and the second regions of the interconnect substrate are formed in a grid having columns and rows.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hutton, as applied to claim 21, by arranging the regions in a grid as a matter of simple design-choice, since it was well-known in the art to arrange regions in a grid on an interconnect substrate in different patterns and configurations and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 23, Hutton, as applied to claim 22, discloses wherein the grid comprises one or more tiles having four rows that include three first regions of the interconnect substrate and one second region of the interconnect substrate [see rejection of claim 22].

Regarding claim 24, Hutton, as applied to claim 21, does not explicitly disclose wherein the second regions of the interconnect substrate are surrounded by the first regions of the interconnect substrate, and are distributed among the first regions of the interconnect substrate in a regularly repeating pattern.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hutton, as applied to claim 21, by distributing in a regularly repeating pattern as a matter of simple design-choice, since it was well-known in the art to use a regularly repeating pattern for distribution and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 25, Hutton, as applied to claim 21, does not explicitly disclose wherein the second regions of the interconnect substrate are operable to route in at least four different directions.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hutton, as applied to claim 21, by routing in at least four directions as a matter of simple design-choice, since it was well-known in the art to route regions of a interconnect substrate in at least four directions, as implied by Hutton [Figures 10-12], and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutton et al (US PGPUB 2017/0041249) as applied to claim 1 above, and further in view of Kaviani (US Patent 8913601).
Regarding claim 8, Hutton, as applied to claim 1, does not explicitly disclose wherein the first programmable routing network comprises one or more first unbuffered signal paths; wherein the second programmable routing network comprises one or more second unbuffered signal paths; and wherein an average length of the first unbuffered signal paths is greater than an average length of the second unbuffered signal paths.
Kaviani discloses
unbuffered signal paths [column 6 lines 1-30]
unbuffered signal paths of different lengths [column 11 lines 25-50]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hutton, as applied to claim 1, by using unbuffered signal paths and signal paths of different lengths as a matter of simple design-choice, since it was well-known in the art to use unbuffered signal paths and signal paths of different lengths, as taught by Kaviani [column 6 lines 1-30; column 11 lines 25-50], and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Claim(s) 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutton et al (US PGPUB 2017/0041249) in view of Kaviani (US Patent 8913601).
Regarding claim 9, Figures 10-12 of Hutton disclose an apparatus comprising:
a first programmable digital routing network encompassing one or more first regions of an interconnect substrate
a second programmable digital routing network encompassing one or more second regions of the interconnect substrate
Hutton does not explicitly disclose 
a programmable analog routing network
wherein the first regions and the second regions are arranged on the interconnect substrate in a grid having columns and rows
Kaviani discloses a programmable analog routing network [column 9 lines 35-67].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a programmable analog routing network as taught by Kaviani in the apparatus of Hutton as a matter of simple design-choice, since it would have been a matter of simple substitution of one known element for another to obtain predictable results.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of the combination of Hutton and Kaviani, as applied above, by arranging the regions in a grid as a matter of simple design-choice, since it was well-known in the art to arrange regions in a grid on an interconnect substrate and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 10, the combination of Hutton and Kaviani, as applied to claim 9, discloses
wherein the programmable analog routing network comprises a plurality of bi-directional gates [claim 1 Hutton]
wherein the programmable digital routing network comprises a plurality of uni-directional gates [claim 5 Hutton]

Regarding claim 11, the combination of Hutton and Kaviani, as applied claim 9, does not explicitly disclose wherein the second regions of the interconnect substrate are operable to route in at least four different directions.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of the combination of Hutton and Kaviani, as applied to claim 9, by routing in at least four directions as a matter of simple design-choice, since it was well-known in the art to route regions of a interconnect substrate in at least four directions, as implied by Hutton [Figures 10-12], and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 12, the combination of Hutton and Kaviani, as applied to claim 9, does not explicitly disclose wherein the first regions of the interconnect substrate are intermingled with the second regions of the interconnect substrate.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of the combination of Hutton and Kaviani, as applied to claim 9, by intermingling the regions as a matter of simple design-choice, since it was well-known in the art to intermingle regions of an interconnected substrate in different patterns and configurations and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results. 

Regarding claim 13, the combination of Hutton and Kaviani, as applied to claim 9, does not explicitly disclose wherein the first programmable routing network and the second programmable routing network share a set of input ports and output ports.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of the combination of Hutton and Kaviani, as applied to claim 9, by using a shared set of input ports and output ports as a matter of simple design-choice, since it was well-known in the art to share I/O ports to reduce size/complexity of a circuit and to use input and output ports for gates, as implied by Hutton [paragraph 71], and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 14, the combination of Hutton and Kaviani, as applied to claim 12, discloses wherein the second regions of the interconnect substrate are distributed among the first regions of the interconnect substrate in a regularly repeating pattern [see rejection of claim 12].

Regarding claim 15, the combination of Hutton and Kaviani, as applied to claim 14, discloses wherein the grid comprises one or more tiles having four rows that include three first regions of the interconnect substrate and one second region of the interconnect substrate [see rejection of claim 12].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842